         Case 1:15-cr-00379-PKC Document 260 Filed 03/04/21 Page 1 of 2
                                          U.S. Department of Justice
[Type text]
                                                      United States Attorney
                                                      Southern District of New York

                                                      The Silvio J. Mollo Building
                                                      One Saint Andrew’s Plaza
                                                      New York, New York 10007


                                                      March 4, 2021

BY ECF
The Honorable P. Kevin Castel
United States District Judge
Southern District of New York
500 Pearl Street
New York, NY 10007

       Re:     United States v. Geovanny Fuentes-Ramirez, S6 15 Cr. 379 (PKC)

Dear Judge Castel:

        We write in response to the defendant’s letter of earlier today seeking to preclude Witness-
2’s testimony. The defendant’s request should be denied for several reasons.

        First, defense counsel has ample time to prepare for Witness-2’s testimony. Witness-2’s
3500 material, which was produced today, consists of 12 pages of debriefing notes, and the topics
of his testimony, as outlined in the Government’s sealed letter of earlier today, are limited. The
Government also intends to call Witness-2 close to the end of its case-in-chief to afford defense
counsel additional time to prepare for his testimony and confer with the defendant about him.

         Second, even before today’s production, Witness-2 was known to the defendant and
defense counsel and, thus, was not a “previously undisclosed civilian witness.” (Dkt. 259, at 1).
On January 21 and 26, 2021, the Government produced notes of a debriefing of Javier Rivera
Maradiaga in which Witness-2 was discussed, including some areas of Witness-2’s potential
testimony. Following the production of those notes, defense counsel requested communications
involving, among others, Witness-2, and the Government produced those communications as soon
as it obtained them on February 1, 2021. Moreover, as the Government explained in its sealed
letter of earlier today, the defendant has personally known Witness-2 for years.

         Third, the Government’s disclosures were not “late[].” (Dkt. 259, at 1). The Court did not
set a deadline for the production of 3500 material, and the Government would have been in
compliance with its Jencks Act obligations had it provided those materials on the day of Witness-
2’s testimony. See, e.g., United States v. Miller, No. 12 Cr. 368, 2012 WL 4791992, at *2
(S.D.N.Y. Oct. 9, 2012) (the production of 3500 material “shortly prior to the commencement of
trial” is “customary in this district.”). Nevertheless, the Government began producing 3500
material for other witnesses in November 2020 and produced substantially all 3500 material for
trial witnesses by early January 2021. The production of an additional 12 pages of notes for one
additional witness days before trial and over a week before that witness will actually testify is not
a basis for preclusion or adjournment.
        Case 1:15-cr-00379-PKC Document 260 Filed 03/04/21 Page 2 of 2

                                                                                     Page 2


       For all of these reasons, the defendant’s motion should be denied.

                                               Respectfully submitted,

                                               AUDREY STRAUSS
                                               United States Attorney

                                         by:         /s/
                                               Jacob Gutwillig / Matthew Laroche /
                                               Michael D. Lockard
                                               Assistant United States Attorneys
                                               (212) 637-2215 / 2420 / 2193

cc: Defense counsel of record (by ECF)
